Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
moving device in claims 1, 4, 6, and 9;
projecting device in claims 1 and 6;
image capturing device in claims 1 and 6; and
processing device in claims 1 and 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ishihara (US 2015/0204660 A1).
With regard to claim 1, Ishihara teaches of a three-dimension measurement device in accordance with figure 1, comprising: 
a moving device (5), configured to carry an object (3), and move the object (3) to a plurality of positions (para 29);
a projecting device (7), configured to generate a first light to the object (para 52); 
a surface-type image-capturing device (8), configured to sense a second light generated by the object in response to the first light to generate a phase image (para 53) on each of the positions (continuous scanning; para 54); and
a processing device (12), coupled to the surface-type image-capturing device (8), and configured to receive the phase images, perform a region-of-interest 
With regard to claim 3, Ishihara teaches of wherein an angle of the first light is not equal to an angle of the second light, the first light is an incident light, and the second light is a scattered light (para 54).
With regard to claim 5, Ishihara teaches of wherein the number of phase images is associated with a size of the object (para 60).
With regard to claim 11, Ishihara teaches operation method of a three-dimensional measurement device in accordance with figure 1, comprising:
generating a first light to an object (3) (para 52);
moving the object (3) to a plurality of positions (para 29);
sensing a second light generated by the object in response to the first light to generate a phase image on each of the positions (continuous scanning; para 54); and
receiving the phase images, performing a region-of-interest (ROI) operation for the phase images to generate a plurality of ROI images (I1(x,y), I2 (x,y), I3(x,y)) (para 61, lines 14-27) and performing a multi-step phase-shifting operation for the ROI images (para 62) to calculate a surface height distribution of the object (para 63).
With regard to claim 13, Ishihara teaches of wherein an angle of the first light is not equal to an angle of the second light, the first light is an incident light, and the second light is a scattered light (para 54).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ishihara (US 2015/0204660 A1) in view of Van Dam et al (US 2020/0072599). 
 With regard to claim 2, Ishihara teaches of a three-dimension measurement device in accordance with figure 1, comprising: 
a moving device (5), configured to carry an object (3), and move the object (3) to a plurality of positions (para 29);
a projecting device (7), configured to generate a first light to the object (para 52); 
a surface-type image-capturing device (8), configured to sense a second light generated by the object in response to the first light to generate a phase image (para 53) on each of the positions (continuous scanning; para 54); and
a processing device (12), coupled to the surface-type image-capturing device (8), and configured to receive the phase images, perform a region-of-interest (ROI) operation for the phase images to generate a plurality of ROI images (I1(x,y), I2 (x,y), I3(x,y)) (para 61, lines 14-27) and perform a multi-step phase-shifting operation for 
  Ishihara lacks the teaching of wherein an angle of the first light is equal to an angle of the second light, the first light is an incident light, and the second light is a reflected light.
Van Dam et al teach of wherein an angle of the first light is equal to an angle of the second light, the first light is an incident light, and the second light is a reflected light (figure 4; para 44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of the first angle and second angle being equal as taught by Van Dam et al into Ishihara’s measurement device to more accurately and precisely measure specular objects.  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ishihara (US 2015/0204660 A1)  in view of Deck et al (US 2018/0130233). 
 With regard to claim 4, Ishihara teaches of a three-dimension measurement device in accordance with figure 1, comprising: 
a moving device (5), configured to carry an object (3), and move the object (3) to a plurality of positions (para 29);
a projecting device (7), configured to generate a first light to the object (para 52); 
a surface-type image-capturing device (8), configured to sense a second light generated by the object in response to the first light to generate a phase image (para 53) on each of the positions (continuous scanning; para 54); and

With regard to claim 4, Ishihara lacks the teaching of wherein a distance that the moving device moves the object each time is associated with a pixel size and a lens magnification of the surface-type image-capturing device.
Deck et al teach of wherein a distance (translation distance) that the moving device moves the object each time is associated with a pixel size and a lens magnification of the surface-type image-capturing device (camera) (para 62).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Deck et al wherein a distance (translation distance) that the moving device moves the object each time is associated with a pixel size and a lens magnification of the surface-type image-capturing device into Ishihara’s measurement device to provide the capability of measuring entire surface of the object at a high speed within the restriction of the pixel size and the lens magnification.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ishihara (US 2015/0204660 A1)  in view of Edmund Optics (7 Big Ideas to Understanding Imaging Systems). 
With regard to claims 6, 8, and 10, Ishihara teaches of a three-dimension measurement device in accordance with figure 1, comprising: 
a moving device (5), configured to carry an object (3), and move the object (3) to a plurality of positions (para 29);
a projecting device (7), configured to generate a first light to the object (para 52); 
a surface-type image-capturing device (8), configured to sense a second light generated by the object in response to the first light to generate a phase image (para 53) on each of the positions (continuous scanning; para 54); and
a processing device (12), coupled to the surface-type image-capturing device (8), and configured to receive the phase images, perform a region-of-interest (ROI) operation for the phase images to generate a plurality of ROI images (I1(x,y), I2 (x,y), I3(x,y)) (para 61, lines 14-27) and perform a multi-step phase-shifting operation for the ROI images (para 62) to calculate a surface height distribution of the object (para 63).
Ishihara lacks the teaching of wherein the light-adjustment condition is adjusted according to a pixel size of the line-type image-capturing device, a pixel pitch of the line-type image-capturing device, a lens magnification of the line-type image-capturing device, a lens magnification of the projecting device, and an angle between the first light and the second light.
Edmund Optics teach of wherein the light-adjustment condition is adjusted    (page 29, under heading “CHOOSE THE CORRECT ILLUMINATION”; 2nd column; lines 1-10) according to the pixel size and pitch of the line-type image-capturing device (the sensitivity of the camera depend on pixel count and pixel size; page 7, under heading nd column; lines 1-10)  and an angle between the first light and the second light (page 30, under heading “TYPES OF ILLUMINATION”; specular area require the angles to be the same and illumination is adjusted depending on the surface to be inspected).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjusting the light conditions according to a pixel size of the line-type image-capturing device, a pixel pitch of the line-type image-capturing device, a lens magnification of the line-type image-capturing device, a lens magnification of the projecting device, and an angle between the first light and the second light  as taught by Edmund Optics into the Ishihara’s measuring device in order to improve the resolution of the image.
With regard to claim 8, Ishihara teaches of wherein an angle of the first light is not equal to an angle of the second light, the first light is an incident light, and the second light is a scattered light (para 54).
With regard to claim 10, Ishihara teaches of wherein the number of phase images is associated with a size of the object (para 60).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ishihara (US 2015/0204660 A1)  in view of Edmund Optics (7 Big Ideas to Understanding Imaging Systems) as applied to claim 1 above, and further in view of Van Dam et al (US 2020/0072599).
With regard to claim 7, Ishihara in view of Edmund Optics lack the teaching of wherein an angle of the first light is equal to an angle of the second light, the first light is an incident light, and the second light is a reflected light.
Van Dam et al teach of wherein an angle of the first light is equal to an angle of the second light, the first light is an incident light, and the second light is a reflected light (figure 4; para 44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of the first angle and second angle being equal as taught by Van Dam et al into Ishihara’s measurement device to more accurately and precisely measure specular objects.  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ishihara (US 2015/0204660 A1)  in view of Edmund Optics (7 Big Ideas to Understanding Imaging Systems) as applied to claim 1 above, and further in view of Deck et al (US 2018/0130233).
With regard to claim 9, Ishihara in view of Edmund Optics lack the teaching of wherein a distance that the moving device moves the object each time is associated with a pixel size and a lens magnification of the surface-type image-capturing device.
Deck et al teach of wherein a distance (translation distance) that the moving device moves the object each time is associated with a pixel size and a lens magnification of the surface-type image-capturing device (camera) (para 62).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Deck et al wherein a .
 Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ishihara (US 2015/0204660 A1) in view of Van Dam et al (US 2020/0072599). 
  Ishihara teaches operation method of a three-dimensional measurement device in accordance with figure 1, comprising:
generating a first light to an object (3) (para 52);
moving the object (3) to a plurality of positions (para 29);
sensing a second light generated by the object in response to the first light to generate a phase image on each of the positions (continuous scanning; para 54); and
receiving the phase images, performing a region-of-interest (ROI) operation for the phase images to generate a plurality of ROI images (I1(x,y), I2 (x,y), I3(x,y)) (para 61, lines 14-27) and performing a multi-step phase-shifting operation for the ROI images (para 62) to calculate a surface height distribution of the object (para 63).
  With regard to claim 12, Ishihara lacks the teaching of wherein an angle of the first light is equal to an angle of the second light, the first light is an incident light, and the second light is a reflected light.
Van Dam et al teach of wherein an angle of the first light is equal to an angle of the second light, the first light is an incident light, and the second light is a reflected light (figure 4; para 44).
.  
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ishihara (US 2015/0204660 A1)  in view of Deck et al (US 2018/0130233). 
Ishihara teaches operation method of a three-dimensional measurement device in accordance with figure 1, comprising:
generating a first light to an object (3) (para 52);
moving the object (3) to a plurality of positions (para 29);
sensing a second light generated by the object in response to the first light to generate a phase image on each of the positions (continuous scanning; para 54); and
receiving the phase images, performing a region-of-interest (ROI) operation for the phase images to generate a plurality of ROI images (I1(x,y), I2 (x,y), I3(x,y)) (para 61, lines 14-27) and performing a multi-step phase-shifting operation for the ROI images (para 62) to calculate a surface height distribution of the object (para 63).
With regard to claim 14, Ishihara lacks the teaching of wherein a distance that the moving device moves the object each time is associated with a pixel size and a lens magnification of the surface-type image-capturing device.
Deck et al teach of wherein a distance (translation distance) that the moving device moves the object each time is associated with a pixel size and a lens magnification of the surface-type image-capturing device (camera) (para 62).
.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ishihara (US 2015/0204660 A1)  in view of Edmund Optics (7 Big Ideas to Understanding Imaging Systems). 
Ishihara teaches operation method of a three-dimensional measurement device in accordance with figure 1, comprising:
generating a first light to an object (3) (para 52);
moving the object (3) to a plurality of positions (para 29);
sensing a second light generated by the object in response to the first light to generate a phase image on each of the positions (continuous scanning; para 54); and
receiving the phase images, performing a region-of-interest (ROI) operation for the phase images to generate a plurality of ROI images (I1(x,y), I2 (x,y), I3(x,y)) (para 61, lines 14-27) and performing a multi-step phase-shifting operation for the ROI images (para 62) to calculate a surface height distribution of the object (para 63).
With regard to claim 16, Ishihara lacks the teaching of wherein the light-adjustment condition is adjusted according to a pixel size of the line-type image-capturing device, a pixel pitch of the line-type image-capturing device, a lens 
Edmund Optics teach of wherein the light-adjustment condition is adjusted    (page 29, under heading “CHOOSE THE CORRECT ILLUMINATION”; 2nd column; lines 1-10) according to the pixel size and pitch of the line-type image-capturing device (the sensitivity of the camera depend on pixel count and pixel size; page 7, under heading “PIXEL COUNT AND PIXEL SIZE” (pixel pitch can be calculated from the pixel count and pixel size of the camera)  , a lens magnification (imaging lens) of the line-type image-capturing device (camera) (page 29, under heading “CHOOSE THE CORRECT ILLUMINATION”; 2nd column; lines 1-10)  and an angle between the first light and the second light (page 30, under heading “TYPES OF ILLUMINATION”; specular area require the angles to be the same and illumination is adjusted depending on the surface to be inspected).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjusting the light conditions according to a pixel size of the line-type image-capturing device, a pixel pitch of the line-type image-capturing device, a lens magnification of the line-type image-capturing device, a lens magnification of the projecting device, and an angle between the first light and the second light  as taught by Edmund Optics into the Ishihara’s measuring device in order to improve the resolution of the image.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA H MERLINO whose telephone number is (571)272-2421.  The examiner can normally be reached on Mondays and Thursdays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached at 571-272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Amanda H Merlino/
Patent Examiner
Art Unit 2877							
June 23, 2021

/Kara E. Geisel/Supervisory Patent Examiner, Art Unit 2877                                                                                                                                                                                                        
/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882